Citation Nr: 0002685	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-36 193	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for lung disease.  

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for kidney disease.  

4.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1968 to March 1970.  

2.	On January 13, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Washington, D.C., that the veteran died on 
October [redacted], 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
      LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



